The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion. In this case involving a confidence game that became a robbery, the court properly permitted elicitation, inter alia, of the underlying facts of defendant’s prior conviction involving a similar confidence game, since that conviction had a very high degree of probative value concerning defendant’s credibility, and this probative value outweighed its prejudicial effect (see, People v Hayes, 97 NY2d 203; People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282, 292).
We find the sentences excessive to the extent indicated. Concur — Andrias, J.P., Rosenberger, Lerner, Friedman and Marlow, JJ.